 1   THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5
                               UNITED STATES DISTRICT COURT
 6                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8                               )                  Case No.: 2:18-cr-00166-TLN
     UNITED STATES OF AMERICA,   )
 9                               )                  STIPULATION AND ORDER FOR
             Plaintiff,          )                  CONTINUANCE OF JUDGMENT AND
10                               )                  SENTENCING
         vs.                     )
11   ALEXANDER FRANCO GUTIERREZ, )                  Date: July 22, 2021
                                 )                  Time: 9:30 a.m.
12           Defendant.          )                  Judge: Hon. Troy L. Nunley
                                 )
13                               )
                                 )
14
15                                            STIPULATION
16          IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
17   Judgment and Sentencing scheduled for July 22, 2021, is continued to October 14, 2021,
18   at 9:30 a.m. in the same courtroom. Defense counsel needs additional time to prepare
19   for sentencing. Christina McCall, Assistant United States Attorney, and Thomas A.
20   Johnson, Defendant’s attorney, agree to this continuance. The assigned probation officer
21   is available on the newly requested date. The PSR schedule is to be amended as follows:
22   Judgment and Sentencing date:                          October 14, 2021
23
24   Reply or Statement                                     October 7, 2021
25   Motion for Correction of the Pre-Sentence
26   Report shall be filed with the court and               September 30, 2021
     served on the Probation Officer and opposing
27   counsel no later than:
28



                             STIPULATION AND ORDER                 -1-
     The Pre-Sentence Report shall be filed with
 1
     the court and disclosed to counsel no later              September 23, 2021
 2   than:

 3   Counsel’s written objections to the Pre-
     Sentence Report shall be delivered to the                September 16, 2021
 4
     Probation Officer and opposing counsel
 5   no later than:

 6   The proposed Pre-Sentence Report                         September 2, 2021
 7   shall be disclosed to counsel no later than:

 8
 9
                    IT IS SO STIPULATED.
10
11   DATE: July 14, 2021
12                                                      /s/ Thomas A. Johnson
                                                        THOMAS A. JOHNSON
13                                                      Attorney for Alexander Franco Gutierrez

14   DATED: July 14, 2021                               PHILIP A. TALBERT
15                                                      Acting United States Attorney

16                                                      /s/ Christina McCall
                                                        CHRISTINA McCALL
17                                                      Assistant U.S. Attorney

18
19
                                                    ORDER
20
21
            IT IS SO ORDERED.
22
23
     Dated: July 14, 2021
24                                                               Troy L. Nunley
                                                                 United States District Judge
25
26
27
28



                              STIPULATION AND ORDER                   -2-
